In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, Westchester County and Westchester County Medical Center appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered February 1, 1993, which, upon granting the petitioners’ motion to renew their prior application for leave to serve a late notice of claim, granted the application.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the infant petitioner’s application. The application was made within the appropriate period of limitation, as tolled by the petitioner’s infancy (see, Matter of Tomlinson v New York City Health & Hosps. Corp., 190 AD2d 806; Matter of Kurz v New York City Health & Hosps. Corp., 174 AD2d 671). Westchester County and Westchester County Medical Center (hereinafter WCMC) wall not be unduly prejudiced by the delay. WCMC is in possession of the infant’s medical records, and thus had actual notice of the claim and its underlying facts (see, Matter of Tomlinson v New York City Health & Hosps. Corp., supra; Matter of Kurz v New York City Health & Hosps. Corp., supra). Bracken, J. P., Copertino, Joy and Altman, JJ., concur.